AMENDED AND RESTATED REVOLVING CREDIT NOTE
 

$20,000,000 December 20, 2013

New York, New York


This Amended and Restated Revolving Credit Note (this “Note”) is executed and
delivered under and pursuant to the terms of that certain Amended and Restated
Revolving Credit, Term Loan and Security Agreement dated July 27, 2013 (as
amended, restated, replaced, extended, supplemented and/or modified from time to
time, the “Loan Agreement”) by and among AIR INDUSTRIES MACHINING, CORP.
(“Air”), a corporation organized under the laws of the State of New York,
WELDING METALLURGY, INC. (as successor by merger with WMS Merger Corp.)(“WM”), a
corporation organized under the laws of the State of New York, NASSAU TOOL
WORKS, INC.  (formerly known as NTW Operating Inc.) (“Nassau”), a corporation
organized under the laws of the State of New York, MILLER STUART INC. (“MS” and
collectively with Air, WM and Nassau, the “Borrower”), a corporation organized
under the laws of the State of New York,  AIR INDUSTRIES GROUP (as successor by
merger with Air Industries Group, Inc. f/k/a Gales Industries Incorporated, a
Delaware corporation), a corporation organized under the laws of the State of
Nevada (“Air Group” and collectively with the Borrower, the “Obligor”) and PNC
BANK, NATIONAL ASSOCIATION (“PNC”), the various financial institutions named
therein or which hereafter become a party thereto, (together with PNC,
collectively, “Lenders”) and PNC as agent for Lenders (in such capacity,
“Agent”).  Capitalized terms not otherwise defined herein shall have the
meanings provided in the Loan Agreement.


FOR VALUE RECEIVED, Borrower hereby promises to pay to the order of PNC, at the
office of Agent located at PNC Bank Center, Two Tower Center, 8th Floor, East
Brunswick, New Jersey 08816 or at such other place as Agent may from time to
time designate to Borrower in writing:


(i)           the principal sum of TWENTY MILLION AND 00/100 DOLLARS
($20,000,000) or, if different, from such amount, the unpaid principal balance
of PNC’s Commitment Percentage of the Revolving Advances as may be due and owing
under the Loan Agreement, payable in accordance with the provisions of the Loan
Agreement, subject to acceleration upon the occurrence of an Event of Default
under the Loan Agreement or earlier termination of the Loan Agreement pursuant
to the terms thereof;


(ii)           interest on the principal amount of this Note from time to time
outstanding until such principal amount is paid in full at the applicable
Revolving Interest Rate in accordance with the provisions of the Loan
Agreement.  In no event, however, shall interest exceed the maximum interest
rate permitted by law.  Upon and after the occurrence of an Event of Default,
and during the continuation thereof, interest shall be payable at the Default
Rate; and


(iii)           notwithstanding anything to the contrary herein, in the Loan
Agreement and/or in any Other Document, all outstanding principal and interest
hereunder is due and payable on the Termination Date.


This Note is one of the Revolving Credit Notes referred to in the Loan Agreement
and is secured, inter alia, by the liens granted pursuant to the Loan Agreement
and the Other Documents, is entitled to the benefits of the Loan Agreement and
the Other Documents and is subject to all of the agreements, terms and
conditions therein contained.


This Note is subject to mandatory prepayment and may be voluntarily prepaid, in
whole or in part, on the terms and conditions set forth in the Loan Agreement.


If an Event of Default under Section 10.7 or 10.8  of the Loan Agreement shall
occur, then this Note shall immediately become due and payable, without notice,
together with reasonable attorneys’ fees if the collection hereof is placed in
the hands of an attorney to obtain or enforce payment hereof.  If any other
Event of Default shall occur under the Loan Agreement or any of the Loan
Documents, which is not cured within any applicable grace period, then this Note
may, as provided in the Loan Agreement, be declared to be immediately due and
payable, without notice, together with reasonable attorneys’ fees, if the
collection hereof is placed in the hands of an attorney to obtain or enforce
payment hereof.


This Note is intended to amend, restate and replace a certain Revolving Credit
Note issued by the Borrower (excluding MS) in favor of the Lenders dated June
27, 2013 in the original principal amount of $18,000,000.  This Note is not a
novation.


This Note shall be construed and enforced in accordance with the laws of the
State of New York.


Borrower expressly waives any presentment, demand, protest, notice of protest,
or notice of any kind except as expressly provided in the Loan Agreement.


ATTEST:
AIR INDUSTRIES MACHINING, CORP.
       
By:/s/ Scott Glassman
By/s/ Dario Peragallo
Name:  SCOTT GLASSMAN
Name:  DARIO PERAGALLO
Title:    Secretary
Title:    President
       
ATTEST:
WELDING METALLURGY, INC.  (as successor
 
by merger with WMS Merger Corp.)
       
By:/s/ Scott Glassman
By: /s/ Gary Settoducato
Name:  SCOTT GLASSMAN
Name:  GARY SETTODUCATO
Title:    Secretary
Title:    President
       
ATTEST:
NASSAU TOOL WORKS, INC.
 
(formerly known as NTW Operating Inc.)
       
By:/s/ Scott Glassman
By:/s/ Peter Rettaliata
Name:  SCOTT GLASSMAN
Name:  PETER RETTALIATA
Title:    Secretary
Title:    President
       
ATTEST:
MILLER STUART INC.
       
By:/s/ Kristie Ciaccio
By:/s/ Peter Rettaliata
Name:  KRISTIE CIACCIO
Name:  PETER RETTALIATA
Title:    Secretary
Title:    President


